DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicant’s priority to provisional application 62/743244 filed on October 9th, 2019 has been accepted.
Information Disclosure Statement
The Information Disclosure Statement filed on November 12th, 2019 has been considered by the examiner. However, Andela (RE 45290) is listed in the specification and is not on the Information Disclosure Statement.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because for the use of both text and reference numbers. Only reference numbers should be used to maintain clarity. .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings 

Claim Interpretation
The applicant is advised that when a list of options is recited (claims 8 and 16) that only one of the options has to be found in the prior art.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rendered indefinite for reciting that the first class of materials has “lesser density and greater air resistance” and the second class of materials has “greater density and lesser air resistance.” It is unclear how these material can have both of these characteristics since density increases air resistance. This claim will be interpreted as if the phrasing was “lesser density and greater aerodynamic drag” and “greater density and lesser aerodynamic drag” The applicant is advised to ensure that the phrasing in the 
Additionally, claim 1 also recites the materials in terms of greater and lesser “aerodynamic drag” which is consistent with the specification instead of “air resistance.” Terminology must be consistent throughout the claims and specification.    

Claims 2-8 are rendered indefinite by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 6, 9-11 and 14 is/are rejected under 35 USC. 102(a)(1) as being anticipated by Parkinson (US 1348043 A).

With regards to claim 1, Parkinson discloses an apparatus for the separation of a stream of mixed materials (Col. 1, L18-20), said mixed materials including a first class of materials of lesser density and greater aerodynamic drag and a second class of materials of greater density and lesser aerodynamic drag (Col. 1, L24-26), said apparatus comprising: a housing (Fig. 1) having an entry portal on its upper surface (hopper 16), for receiving said stream of mixed materials; at least a first preparation ramp (directing board 13), mounted at an angle to the horizontal, such that said stream of mixed materials impacts said first preparation ramp and slides downwardly along a surface thereof (Col. 3, L54-56); a separation ramp (pivoting board 11), mounted at an angle to the horizontal beneath said first preparation ramp; and a 

With regards to claim 2, Parkinson discloses all the elements of claim 1 as outlined above. Parkinson further discloses wherein said source of pressurized air is aimed at said separation ramp such that the bulk of the air stream is located vertically above the point at which the stream of mixed materials impacts the separation ramp (Fig. 1; air inlets 4). 

With regards to claim 3, Parkinson discloses all the elements of claim 1 as outlined above. Parkinson further discloses wherein the angle made by the separation ramp to the horizontal is adjustable (Col. 3, L26-29).


With regards to claim 6, Parkinson discloses all the elements of claim 1 as outlined above. Parkinson further discloses the apparatus comprising a second preparation ramp (Fig 1; multiple directing boards 13).
  
  With regards to claim 9, Parkinson discloses a method for the separation of a stream of mixed materials (Col. 1, L18-20), said mixed materials including a first class of materials of lesser density and greater aerodynamic drag and a second class of materials of greater density and lesser aerodynamic drag (Col. 1, L24-26), said method comprising the following steps: providing a separator (Fig. 1), said separator comprising: a housing (Fig. 1) having an entry portal (hopper 16) on its upper surface, at least a 

With regards to claim 10, Parkinson discloses all the elements of claim 9 as outlined above. Parkinson further discloses wherein said source of pressurized air is aimed at said separation ramp such that the bulk of the air stream is located vertically above the point at which the stream of mixed materials impacts the separation ramp (Fig. 1; air inlets 4).

With regards to claim 11, Parkinson discloses all the elements of claim 9 as outlined above. Parkinson further discloses wherein the angle made by the separation ramp to the horizontal is adjustable (Col. 3, L26-29).

With regards to claim 14, Parkinson discloses all the elements of claim 9 as outlined above. Parkinson further discloses the apparatus comprising a second preparation ramp (Fig 1; multiple directing boards 13).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson as applied to claims 1 and 9, respectively above, and further in view of  Gillespie (US 9968942)..

With regards to claim 4 and 12, Parkinson discloses all the elements of claims 1 and 9 as outlined above. Parkinson does not disclose wherein the angle of incidence of the air stream on the separation ramp is adjustable.
However, Gillespie discloses wherein the angle of incidence of the air stream on the separation ramp is adjustable (Col. 2, L42-44).Additionally, it is considered to be within the skill of a person with ordinary skill in the art before the effective filing date of the invention to make the angle of the air stream adjustable (MPEP 2144.04.V.D). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the velocity of the air stream adjustable, in order to sort different material mixtures with the device.  

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson as applied to claims 1 and 9, respectively above, and further in view of  Garabedian et al. (US 20190060956), hereafter Garabedian.

With regards to claim 5 and 13, Parkinson discloses all the elements of claim 1 as outlined above. Parkinson does not disclose wherein the velocity of the air stream is adjustable. 
.  

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson as applied to claims 1 and 9, respectively above, and further in view of Jeffs (US 20080128002).

With regards to claims 7 and 15, Parkinson discloses all the elements of claims 1 and 9, respectively as outlined above. Parkinson does not disclose wherein transparent panels are provided in said housing, to permit observation of the separation process.
However Jeffs discloses wherein transparent panels are provided in said housing, to permit observation of a separation process (P0037). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add transparent panels as disclosed by Jeffs to the apparatus disclosed by Parkinson, in order to allow timely emptying of the device when full.


Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson as applied to claims 1 and 9 respectively above, and further in view of Valerio (US 20070187299).

With regards to claims 8 and 16, Parkinson discloses all the elements of claims 1 and 9, respectively as outlined above. Parkinson does not disclose wherein the surface material of said separation ramp is chosen from the group consisting of HDPE (high density polyethylene), UHMW (ultra-high molecular weight polyethylene) and urethane.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655